Case 1:21-cv-00085-DKW-RT Document 4 Filed 02/12/21 Page 1 of 5           PageID #: 14




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 CHRISTOPHER JAY SCAPEROTTA,                 CIVIL NO. 21-00085 DKW-RT
 #A6083262,
                                             ORDER: 1) DENYING
             Plaintiff,                      APPLICATION TO PROCEED IN
                                             FORMA PAUPERIS BY A
       vs.                                   PRISONER; AND 2) DENYING
                                             MOTION TO APPOINT
 KAUAI COMMUNITY                             COUNSEL/REQUEST ALL
 CORRECTIONAL CENTER, et al.,                RECORDS FROM KCCC AND
                                             OCCC
             Defendants.


      Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

(“Scaperotta”) Application to Proceed In Forma Pauperis by a Prisoner (“IFP

Application”), ECF No. 2, and his Motion to Appoint Counsel/Request All

Records from KCCC and OCCC (“Motion”), ECF No. 3. Scaperotta is currently

incarcerated at the Kauai Community Correctional Center. For the following

reasons, the IFP Application and Motion are DENIED.

                             I. IFP APPLICATION

      The IFP Application lacks an account statement for the preceding six months

showing all deposits and withdrawals to Scaperotta’s account during that period.

See ECF No. 2 at 2; 28 U.S.C. § 1915(a)(2). Scaperotta’s IFP Application is

DENIED as incomplete.
Case 1:21-cv-00085-DKW-RT Document 4 Filed 02/12/21 Page 2 of 5             PageID #: 15




      Scaperotta is DIRECTED to submit a complete IFP Application on the

proper form containing: (1) certification by prison officials of the amount currently

in his prison account; (2) an account statement for the preceding six months

showing all deposits and withdrawals to Scaperotta’s account during that period;

and (3) Scaperotta’s consent to the withdrawal of funds from his account. Failure

to pay the filing fee or submit a complete IFP Application on or before

FEBRUARY 26, 2021, will result in automatic dismissal of this suit without

prejudice. See Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109,

112 (9th Cir. 1995). The Court will take no action on any future filings until

Scaperotta pays the filing fee or is granted IFP status.

 II. MOTION TO APPOINT COUNSEL/REQUEST ALL RECORDS FROM
                      KCCC AND OCCC

      Scaperotta also moves the Court to appoint counsel and he requests “all

records” from the KCCC and the OCCC. See ECF No. 3 at PageID # 12.

      There is no constitutional right to counsel in a civil case where, as here, a

litigant’s liberty is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,

25 (1981). A court may request, but cannot compel, counsel to appear pro bono on

a plaintiff’s behalf. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for the

S. Dist. of Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint pro

bono counsel is governed by several factors, including a plaintiff’s likelihood of


                                           2
Case 1:21-cv-00085-DKW-RT Document 4 Filed 02/12/21 Page 3 of 5                PageID #: 16




success on the merits and ability to articulate the claims in light of their

complexity. A plaintiff must also show “exceptional circumstances” that support

the appointment of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

1991).

      Scaperotta seeks appointment of counsel because he is “mentally disabled.”

ECF No. 3 at PageID # 12. Scaperotta can read and write and is able to coherently

articulate his claims. Further, all pro se prisoners’ ability to litigate a case is

hampered to some extent by their indigency and incarceration. A cursory review

of Scaperotta’s claims does not reveal that they are particularly complex or show

exceptional circumstances supporting the appointment of counsel. Importantly, the

Court has not screened Scaperotta’s Complaint to determine whether it states a

plausible claim for relief against the named Defendants and should be served

because Scaperotta has not yet paid the court filing fee or shown that he qualifies

for IFP status. Until then, it is impossible to determine Scaperotta’s likelihood of

success on the merits of his claims or whether there are exceptional circumstances

that justify the appointment of counsel here. Terrell, 935 F.2d at 1017.

Scaperotta’s Motion to Appoint Counsel is DENIED without prejudice to his

refiling another request after his Complaint has been screened and served, and

Defendants have filed an Answer or other response.



                                            3
Case 1:21-cv-00085-DKW-RT Document 4 Filed 02/12/21 Page 4 of 5          PageID #: 17




      To the extent Scaperotta also requests “all records” from the KCCC and the

OCCC, that request is also premature. Discovery will be available to Scaperotta if,

after screening the Complaint, the Court determines that it states a plausible claim

for relief and directs service. This is request is therefore DENIED without

prejudice.

                               III. CONCLUSION

      (1) Scaperotta’s Application to Proceed In Forma Pauperis by a Prisoner is

DENIED as incomplete.

      (2) Scaperotta is DIRECTED to submit a complete IFP Application on or

before February 26, 2021.

      (3) The Clerk is DIRECTED to send Scaperotta an Application to Proceed

In Forma Pauperis by a Prisoner so that he can comply with this Order.

//

//

//

//

//

//


                                          4
Case 1:21-cv-00085-DKW-RT Document 4 Filed 02/12/21 Page 5 of 5        PageID #: 18




      (4) Scaperotta’s Motion to Appoint Counsel/Request All Records from

KCCC and OCCC is DENIED.

      IT IS SO ORDERED.

      DATED: February 12, 2021 at Honolulu, Hawaii.


                                        /s/ Derrick K. Watson
                                        Derrick K. Watson
                                        United States District Judge




Christopher Jay Scaperotta v. Kauai Cmty. Corr. Ctr., et al.; Civil No. 21-00085
DKW-RT; ORDER: 1) DENYING APPLICATION TO PROCEED IN
FORMA PAUPERIS BY A PRISONER; AND 2) DENYING MOTION TO
APPOINT COUNSEL/REQUEST ALL RECORDS FROM KCCC AND
OCCC




                                        5
